Exhibit 10.1

EXECUTION VERSION

SECOND AMENDMENT TO AMENDED AND

RESTATED RECEIVABLES PURCHASE AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT,
dated as of July 26, 2013 (this “Amendment”), is entered into by and among the
following parties:

(i) OWENS CORNING RECEIVABLES LLC, a Delaware limited liability company, as
seller (the “Seller”);

(ii) OWENS CORNING SALES, LLC, a Delaware limited liability company (“Owens
Corning Sales”), as initial servicer (in such capacity, the “Servicer”);

(iii) THE BANK OF NOVA SCOTIA, a Canadian chartered bank (“BNS”), as
administrator (in such capacity, the “Administrator”), as a Related Committed
Purchaser, as an LC Bank and as a Purchaser Agent for the Liberty Street
Purchaser Group (in such capacity, the “Liberty Street Purchaser Agent”);

(iv) PNC BANK, NATIONAL ASSOCIATION (“PNC”), as a Related Committed Purchaser,
as an LC Bank and as a Purchaser Agent for the Market Street Purchaser Group (in
such capacity, the “Market Street Purchaser Agent”);

(v) LIBERTY STREET FUNDING LLC (“Liberty Street”), as a Conduit Purchaser;

(vi) MARKET STREET FUNDING LLC (“Market Street”), as a Conduit Purchaser;

(vii) CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK (“Credit Agricole”), as a
new Related Committed Purchaser and as a new Purchaser Agent for the Atlantic
Purchaser Group (in such capacity, the “Atlantic Purchaser Agent”); and

(viii) ATLANTIC ASSET SECURITIZATION LLC (“Atlantic”), as a new Conduit
Purchaser.

R E C I T A L S

A. Each of the parties hereto other than Credit Agricole and Atlantic are
parties to that certain Amended and Restated Receivables Purchase Agreement,
dated as of December 16, 2011 (as amended, supplemented or otherwise modified
prior to the date hereof, the “Agreement”).

B. Credit Agricole desires to become a Related Committed Purchaser and a
Purchaser Agent under the Agreement.

C. Atlantic desires to become a Conduit Purchaser under the Agreement.

D. The parties hereto desire to amend the Agreement as hereafter set forth.



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the premises and other material covenants
contained herein, the parties hereto agree as follows:

SECTION 1. Certain Defined Terms. Capitalized terms which are used herein
without definition and that are defined in the Agreement shall have the same
meanings herein as in the Agreement.

SECTION 2. Joinder of Credit Agricole and Atlantic to the Agreement.

(a) Atlantic as a Conduit Purchaser. From and after the date hereof, Atlantic
shall be a Conduit Purchaser party to the Agreement for all purposes thereof and
of the other Transaction Documents, and Atlantic assumes all related rights and
agrees to be bound by all of the terms and provisions applicable to Conduit
Purchasers contained in the Agreement and the other Transaction Documents.

(b) Credit Agricole as a Related Committed Purchaser. From and after the date
hereof, Credit Agricole shall be a Related Committed Purchaser party to the
Agreement for all purposes thereof and of the other Transaction Documents, and
Credit Agricole assumes all related rights and agrees to be bound by all of the
terms and provisions applicable to Related Committed Purchasers contained in the
Agreement and the other Transaction Documents.

(c) Appointment of Credit Agricole as Purchaser Agent of Atlantic’s Purchaser
Group. Credit Agricole and Atlantic hereby designate Credit Agricole as, and
Credit Agricole hereby agrees to perform the duties and obligations of, the
Purchaser Agent for Atlantic’s Purchaser Group. From and after the date hereof,
Credit Agricole shall be a Purchaser Agent party to the Agreement, for all
purposes of the Agreement and the other Transaction Documents, and Credit
Agricole assumes all related rights and agrees to be bound by all of the terms
and provisions applicable to Purchaser Agents contained in the Agreement and the
other Transaction Documents.

(d) Credit Agricole and Atlantic’s Credit Decisions. Each of Credit Agricole and
Atlantic confirms that (i) it has received a copy of the Agreement and copies of
such other Transaction Documents, and other documents and information as it has
requested and deemed appropriate to make its own credit analysis and decision to
enter into this Amendment and the Agreement and (ii) it will, independently and
without reliance upon the Administrator, any Purchaser Agent or any other
Purchaser and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Agreement and the other Transaction Documents.

(e) Consent to Joinder. Each of the parties hereto consents to the foregoing
joinder of each of Credit Agricole and Atlantic as parties to the Agreement, and
any otherwise applicable conditions precedent thereto under the Agreement and
the other Transactions Documents (other than as set forth herein) are hereby
waived.

SECTION 3. Assignment and Assumption.

 

2



--------------------------------------------------------------------------------

(a) Assignment of Capital. At or before noon (New York time) on the date hereof
the Atlantic Purchaser Agent on behalf of Atlantic shall pay to (i) the Liberty
Street Purchaser Agent for the account of Liberty Street, in immediately
available funds, the amount set forth on Exhibit A hereto (such amount, the
“Liberty Street Payment”) representing 19.5919514% of the aggregate outstanding
Capital of Liberty Street (the “Assigned Liberty Street Capital”) and (ii) the
Market Street Purchaser Agent for the account of Market Street, in immediately
available funds, the amount set forth on Exhibit A hereto (such amount, the
“Market Street Payment”; together with the Liberty Street Payment, collectively,
the “Total Payments”) representing 29.8289249% of the aggregate outstanding
Capital of Market Street (the “Assigned Market Street Capital”; together with
the Liberty Street Capital, collectively, the “Total Assigned Capital”). The
payment made pursuant to this section shall be made in accordance with the wire
instructions set forth on Exhibit B hereto.

Upon receipt by each of the applicable Purchaser Agents of its applicable
portion of the Total Payments (i) Liberty Street hereby sells, transfers and
assigns to Atlantic, without recourse, representation or warranty other than as
set forth in Section 9 below, and Atlantic hereby irrevocably takes, receives
and accepts from Liberty Street, the Assigned Liberty Street Capital and all
related rights under the Agreement with respect thereto and (ii) Market Street
hereby sells, transfers and assigns to Atlantic, without recourse,
representation or warranty other than as set forth in Section 9 below, and
Atlantic hereby irrevocably takes, receives and accepts from Market Street, the
Assigned Market Street Capital and all related rights under the Agreement with
respect thereto. Notwithstanding anything to the contrary set forth in this
Section 3, all interest and fees that have accrued prior to the date hereof with
respect to the Total Assigned Capital (or portion thereof) shall be payable to
the applicable assigning Purchaser in accordance with the Agreement.

As of the Effective Date (as defined below) (and after giving effect to all
assignments set forth above), the aggregate outstanding Capital of each
Purchaser shall be as set forth on Exhibit A hereto (which after giving effect
to all the assignments set forth above, the respective proportion of the
Aggregate Capital of each Purchaser Group shall equal such Purchaser Group’s
Pro-Rata Share with respect thereto).

(b) Waiver. Each of the parties hereto hereby acknowledges and agrees to the
assignments and payments set forth in this Section 3 and expressly waives any
notice or other requirements set forth in the Agreement or any other Transaction
Document, as a prerequisite or condition precedent to any assignment, payment or
other matter set forth herein.

 

3



--------------------------------------------------------------------------------

SECTION 4. Notices.

(a) Credit Agricole’s address for notices under the Agreement and the other
Transaction Documents shall be as follows:

 

  Address:   

Credit Agricole Corporate and Investment Bank

1301 Avenue of the Americas

New York, NY 10019

  Attention:    Debt Capital Markets-Securitization   Telephone:    212-261-3996
  Facsimile:    917-849-5584

(b) Atlantic’s address for notices under the Agreement and the other Transaction
Documents shall be as follows:

 

  Address:   

Atlantic Asset Securitization LLC

c/o Credit Agricole Corporate and Investment Bank

1301 Avenue of the Americas

New York, NY 10019

  Attention:    Debt Capital Markets-Securitization   Telephone:    212-261-3996
  Facsimile:    917-849-5584

With a copy to its Purchaser Agent.

(c) Each of Credit Agricole’s and Atlantic’s addresses for notices under the
Agreement and the other Transaction Documents may be updated from time to time
in accordance with Section 5.2 of the Agreement.

SECTION 5. Amendments to the Agreement. The Agreement is hereby amended as
follows:

(a) Section 1.1(a) of the Agreement is amended to read as follows:

(a) On the terms and subject to the conditions hereof, the Seller may, from time
to time before the Facility Termination Date, subject to Section 1.22
(i) request that (x) the Conduit Purchasers ratably (based on the Ratable Share
of their respective Purchaser Groups) make purchases (and deemed purchases) of
and reinvestments in, or (y) only if a Conduit Purchaser denies such request or
is unable to fund (and provides notice of such denial or inability to the
Seller, the Administrator and its Purchaser Agent), the Related Committed
Purchasers ratably (based on their respective Commitments) make purchases (and
deemed purchases) of and reinvestments in, undivided percentage ownership
interests with regard to the Purchased Interest from the Seller and (ii) request
that an LC Bank issue or cause the issuance of Letters of Credit, in each case
subject to the terms hereof (each such purchase, deemed purchase, reinvestment
or issuance is referred to herein as a “Purchase”). Subject to Section 1.4(b)
concerning reinvestments, at no time will a Conduit Purchaser have any
obligation to make a Purchase. Each

 

4



--------------------------------------------------------------------------------

Related Committed Purchaser severally hereby agrees, on the terms and subject to
the conditions hereof, to make purchases of and reinvestments in undivided
percentage ownership interests with regard to the Purchased Interest from the
Seller from time to time from the date hereof to the Facility Termination Date,
based on the applicable Purchaser Group’s Ratable Share of each Purchase
requested pursuant to Section 1.2(a) (and, in the case of each Related Committed
Purchaser, its Commitment Percentage of its Purchaser Group’s Ratable Share of
such Purchase) and, on the terms of and subject to the conditions of this
Agreement, each LC Bank hereby agrees to issue Letters of Credit in return for
undivided percentage ownership interests with regard to the Purchased Interest
from the Seller from time to time from the date hereof to the Facility
Termination Date. Notwithstanding the requirement set forth in this paragraph
(a) or otherwise herein that all Funded Purchases hereunder by Conduit
Purchasers and Committed Purchasers be made ratably, based on the Ratable Share
of their respective Purchaser Groups or based on their respective Commitments,
(x) at any time when any Purchaser Group’s Actual Share of the Exposure would be
less than its Ratable Share of the Exposure after giving effect to such Funded
Purchase, such Funded Purchase (or portion thereof) shall be made on a non
ratable basis by the Purchasers in such Purchaser Group with the largest
Deficient Share immediately prior to such Funded Purchase in an amount equal to
the lesser of (i) the amount by which, after giving effect thereto, such
Purchaser Group would no longer have the largest Deficient Share (or, if after
giving effect to the entire amount of any requested Funded Purchase by such
Purchaser Group, such Purchaser Group would continue to have the largest
Deficient Share, the entire amount of such requested Funded Purchase) and
(ii) the amount by which, after giving effect thereto, such Purchaser Group’s
Actual Share of the Exposure would equal its Ratable Share of the Exposure and
(y) at any time after giving effect to the preceding clause (x), each Purchaser
Group’s Actual Share of its Exposure equals its Ratable Share of its Exposure,
such Funded Purchase (or portion thereof) by (A) the Conduit Purchasers shall be
made ratably (based on the Ratable Share of their respective Purchaser Groups)
and (B) the Related Committed Purchasers shall be made ratably (based on their
respective Commitments); provided, however, that if a Conduit Purchaser Rate
Event has occurred and is continuing with respect to a Conduit Purchaser in any
Purchaser Group and the Seller shall have elected pursuant to Section 1.22,
(i) such Purchaser Group shall be excluded from any requirement to make any
Funded Purchase under this Section 1.1(a) and any such Funded Purchase shall be
made by Purchasers other than any Purchasers in an Excluded Purchaser Group and
(ii) each calculation of “Ratable Share”, “Actual Share”, “Exposure” and
“Deficient Share”, solely for purposes of this Section 1.1(a), shall be
determined without giving effect to any Excluded Purchaser Group, in each case,
for so long as may be designated by the Seller pursuant to Section 1.22.
Notwithstanding anything to the contrary set forth in this paragraph (a), under
no circumstances shall any Purchaser make any purchase or reinvestment
(including, without limitation, any Purchases deemed to have been requested by
Seller pursuant to Section 1.1(b)) or issue any Letters of Credit hereunder, as
applicable, if, after giving effect to such Purchase, the (i) aggregate

 

5



--------------------------------------------------------------------------------

outstanding amount of the Capital of such Purchaser, when added to all other
Capital of all other Purchasers in such Purchaser’s Purchaser Group would exceed
(A) its Purchaser Group’s Group Commitment, minus (B) the LC Participation
Amount with respect to the related LC Bank, (ii) Exposure would exceed the
Purchase Limit, (iii) Aggregate LC Participation Amount would exceed the lesser
of (A) the aggregate of the Commitments of the LC Banks and (B) the LC Sublimit
and (iv) LC Participation Amount with respect to any LC Bank would exceed such
LC Bank’s Commitment.

The Seller may use the proceeds of any purchase by the Purchasers hereunder to
satisfy its Reimbursement Obligation to the LC Banks (ratably, based on the
outstanding amounts funded by each LC Bank) pursuant to Section 1.14(b) below.

(b) The first paragraph of Section 1.1(c) of the Agreement is amended to read as
follows:

(c) The Seller may, upon at least 15 days’ written notice to the Administrator,
terminate the Purchase Facility in whole or, upon at least 15 days’ written
notice to the Administrator, from time to time, irrevocably reduce in part the
unused portion of the Purchase Limit (but not below the amount that would cause
the Aggregate Capital plus the Adjusted LC Participation Amount to exceed the
Purchase Limit or would cause the Group Capital of any Purchaser Group to exceed
its Group Commitment, in each case after giving effect to such reduction);
provided, that each partial reduction shall be in the amount of at least
$5,000,000, or an integral multiple of $1,000,000 in excess thereof, and that,
unless terminated in whole, the Purchase Limit shall in no event be reduced
below $100,000,000; provided, further, that in connection with any such partial
reduction in the Purchase Limit, the LC Sublimit shall be reduced in an amount
equal to the product of (i) the amount of such reduction in the Purchase Limit,
times (ii) a fraction equal to (a) the LC Sublimit (prior to giving effect to
such reduction), divided by (b) the Purchase Limit (prior to giving effect to
such reduction). Each reduction in the Commitments hereunder shall be made
ratably among the Purchasers (other than Conduit Purchasers) in accordance with
their respective Commitment Percentages and their respective Commitments. The
Administrator shall promptly advise the Purchaser Agents of any notice received
by it pursuant to this Section 1.1(c). In addition to and without limiting any
other requirements for termination, prepayment and/or the funding of the LC
Collateral Account hereunder, no such termination or reduction shall be
effective unless and until (i) in the case of a termination, the amount on
deposit in the LC Collateral Account is at least equal to the then outstanding
Aggregate LC Participation Amount and (ii) in the case of a partial reduction,
the amount on deposit in the LC Collateral Account is at least equal to the
positive difference between the then outstanding Aggregate LC Participation
Amount and the LC Sublimit as so reduced by such partial reduction.

(c) Section 1.4(d)(ii) of the Agreement is amended to read as follows:

 

6



--------------------------------------------------------------------------------

(ii) if such distribution occurs on a Termination Day or on a day when the
Purchased Interest exceeds 100%, first, to the Servicer in payment in full of
the Purchasers’ Share of all accrued Servicing Fees, second, to each Purchaser
Agent ratably (based on the aggregate accrued and unpaid Discount and Fees
payable to all Purchasers at such time) (for the benefit of the relevant
Purchasers in such Purchaser Agent’s Purchaser Group) in payment in full of all
accrued Discount with respect to each Portion of Capital funded or maintained by
the Purchasers within such Purchaser Agent’s Purchaser Group and all accrued
Fees, third, to each Purchaser Agent ratably according to the Actual Share of
the Exposure of such Purchaser Agent’s Purchaser Group (for the benefit of the
relevant Purchasers in such Purchaser Agent’s Purchaser Group) in an amount, for
each Purchaser Group, equal to such Purchaser Group’s Actual Share of the
Exposure (or, if such day is not a Termination Day, such Purchaser Group’s
Actual Share of the amount necessary to reduce the Purchased Interest to 100%)
(determined as if such Collections had been applied to reduce the Aggregate
Capital); provided, that each Purchaser Agent shall apply any amount distributed
to it pursuant to this third clause in the following order of priority:
(x) first, in payment of the aggregate Capital of each Purchaser in such
Purchaser Agent’s Purchaser Group and (y) second, to the LC Collateral Account
for the benefit of any LC Bank in such Purchaser Agent’s Purchaser Group, to
cash collateralize such LC Bank’s LC Participation Amount until the amount of
cash collateral held in such LC Collateral Account equals 100% of the Aggregate
LC Participation Amount; it being understood that each Purchaser Agent shall
distribute the amounts described in the first, second and third clauses of this
Section 1.4(d)(ii) to the Purchasers within such Purchaser Agent’s Purchaser
Group ratably according to Discount, Fees and Capital, respectively, and fourth,
if the Aggregate Capital and accrued Aggregate Discount with respect to each
Portion of Capital for all Purchaser Groups have been reduced to zero, the
amount on deposit in the LC Collateral Account equals 100% of the Aggregate LC
Participation Amount and the aggregate of the Purchasers’ Share of all accrued
Servicing Fees payable to the Servicer have been paid in full, to each Purchaser
Agent ratably, based on the amounts payable to each Purchaser in such Purchaser
Agent’s Purchaser Group (for the benefit of the relevant Purchasers in such
Purchaser Agent’s Purchaser Group), the Administrator and any other Indemnified
Party or Affected Person in payment in full of any other amounts owed thereto by
the Seller hereunder.

After the Aggregate Discount, fees payable pursuant to the Fee Letters and
Servicing Fees with respect to the Purchased Interest, and any other amounts
payable by the Seller to each Purchaser Group, the Administrator or any other
Indemnified Party or Affected Person hereunder and under the other Transaction
Documents have been paid in full, and the Exposure has been reduced to zero, all
additional Collections with respect to the Purchased Interest shall be paid to
the Seller for its own account.

 

7



--------------------------------------------------------------------------------

(d) Clause (ii) of Section 1.4(e) of the Agreement is amended by deleting the
phrase “an Account” where they appear therein and substituting the phrase “a
Lock-Box Account” therefor;

(e) The following new Section 1.22 is added to the Agreement immediately
following Section 1.21 thereof:

Section 1.22. Conduit Purchaser Rate Event.

Notwithstanding anything to the contrary set forth in Section 1.1(a), if at any
time a Conduit Purchaser Rate Event shall have occurred and be continuing with
respect to a Conduit Purchaser in any Purchaser Group (any such Purchaser Group,
an “Excluded Purchaser Group”), if requested by the Seller in its sole
discretion (i) any Funded Purchase that occurs during the continuance of any
Conduit Purchaser Rate Event shall be made by Purchasers other than any
Purchaser in an Excluded Purchaser Group and (ii) any Excluded Purchaser Group
shall be excluded for purposes of calculating the “Ratable Share”, “Actual
Share”, “Exposure” and “Deficient Share” solely for purposes of Section 1.1(a),
for so long as the Seller may designate. Any such request by the Seller shall be
set forth in a Purchase Notice delivered to the Administrator and each Purchaser
Agent (including the Purchaser Agent for such Excluded Purchaser Group) in
accordance with Section 1.2(a). Notwithstanding the foregoing, the Seller may
request that a Funded Purchase that occurs during the continuance of a Conduit
Purchaser Rate Event be made by the Purchasers in an Excluded Purchaser Group on
a pro rata basis with the Purchasers in the non-Excluded Purchaser Groups, or on
a non-pro rata basis in accordance with Section 1.1(a).

(f) The first paragraph of Section 4.3 is amended (i) by deleting the term
“Accounts” where it appears in clause (b) of the first paragraph thereof and
substituting the term “Lock-Box Accounts” therefor and (ii) by deleting the term
“Account” where it appears in clause (b) and the ultimate sentence of the first
paragraph thereof and substituting the term “Lock-Box Account” therefor.

(g) The following new defined terms are added to Exhibit I of the Agreement in
appropriate alphabetical order:

“Atlantic” means Atlantic Asset Securitization LLC.

“Conduit Purchaser Rate Event” means, at any time, if the average CP Rate of any
Conduit Purchaser over the two immediately prior Settlement Periods exceeded the
arithmetic average CP Rate of the other Conduit Purchasers for such Settlement
Periods by 0.20% or more.

“Credit Agricole” means Credit Agricole Corporate and Investment Bank.

“Excluded Purchaser Group” has the meaning set forth in Section 1.22 of this
Agreement.

 

8



--------------------------------------------------------------------------------

“Non-Seasonal Period” means the period from and including February 1st of each
calendar year, to but excluding November 1st of such calendar year.

“PNC” means PNC Bank, National Association.

“Seasonal Period” means the period from and including November 1st of each
calendar year, to but excluding February 1st of the following calendar year.

(h) The definition of “Concentration Percentage” set forth in Exhibit I of the
Agreement is replaced in its entirety with the following:

“Concentration Percentage” means: (a) for any Group A Obligor, 30%, (b) for any
Group B Obligor, 15%, (c) for any Group C Obligor, 10% and (d) for any Group D
Obligor, 6%; provided however, that so long as Lowes Companies, Inc. would be a
Group B Obligor, the “Concentration Percentage” for Lowes Companies, Inc. shall
be 20%; provided, further that, the “Concentration Percentage” for (i) ABC
Supply Co., Inc. shall be 11% so long as ABC Supply Co. is neither a Group A
Obligor nor a Group B Obligor and (ii) Masco Corporation shall be 8% so long as
Masco Corporation is neither a Group A Obligor, a Group B Obligor or a Group C
Obligor; and provided, further, that the Administrator or any Purchaser Agent
may, from time to time in its sole and absolute discretion, terminate any of the
special concentration percentages for any Obligor as set forth in the foregoing
provisos (each, a “Special Concentration Percentage”), in each case upon twenty
(20) days’ prior written notice to the Servicer, Seller and, to the extent such
notice is delivered by a Purchaser Agent, the Administrator, and upon such
termination the “Concentration Percentage” with respect to such Obligor shall be
determined in accordance with this definition without giving effect to the
applicable proviso.

(i) The definition of “Concentration Reserve Percentage” set forth in Exhibit I
of the Agreement is replaced in its entirety with the following:

“Concentration Reserve Percentage” means, at any time, (a) the largest of the
following: (i) the sum of the five (5) largest Group D Obligor Receivables
balances (up to the Concentration Percentage for each such Obligor), (ii) the
sum of the three (3) largest Group C Obligor Receivables balances (up to the
Concentration Percentage for each such Obligor), (iii) the sum of the two
(2) largest Group B Obligor Receivables balances (up to the Concentration
Percentage for each such Obligor), and (iv) the largest Group A Obligor
Receivables balance (up to the Concentration Percentage for such Obligor),
divided by (b) the sum of the outstanding balances of all Eligible Receivables,
provided however, that for purposes of the calculation in clause (i) above so
long as ABC Supply Co. Inc. shall be a Group D Obligor, the “Concentration
Percentage” for ABC Supply Co. Inc. shall be deemed to be 8%, provided, further,
that upon any termination of any Special Concentration Percentage with respect
to any such Obligor, the “Concentration Reserve Percentage” shall be determined
without giving effect to the foregoing proviso related to such Obligor.

 

9



--------------------------------------------------------------------------------

(j) The definition of “Dilution Horizon” set forth in Exhibit I of the Agreement
is amended to read as follows:

“Dilution Horizon” means, for any calendar month, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded
upward) computed as of the last day of such calendar month of: (a) the aggregate
initial Outstanding Balance of all Pool Receivables generated by the Originators
during such calendar month to (b) the Net Receivables Pool Balance at the last
day of such calendar month.

(k) The definition of “LC Sublimit” set forth in Exhibit I of the Agreement is
amended by deleting the amount “$200,000,000” where it appears therein and
substituting the amount “$160,000,000” therefor.

(l) The definition of “Liquidity Provider” set forth in Exhibit I of the
Agreement is amended to read as follows:

“Liquidity Provider” means each of the following, including any Affiliate
thereof: (a) PNC, (b) Credit Agricole and (c) BNS.

(m) The definition of “Purchase Limit” set forth in Exhibit I of the Agreement
is amended to read as follows:

“Purchase Limit” means (i) during the Non-Seasonal Period, $250,000,000 and
(ii) during the Seasonal Period, $200,000,000, in each case, as such amount may
be reduced or increased pursuant to the terms hereof. References to the unused
portion of the Purchase Limit shall mean, at any time, the Purchase Limit minus
the Exposure.

(n) The definition of “Purchaser Group” set forth in Exhibit I of the Agreement
is amended by inserting the phrase “, if any” immediately before the period at
the end thereof.

(o) The definition of “Scheduled Commitment Termination Date” set forth in
Exhibit I of the Agreement is amended by replacing the date “December 16, 2014”
where it appears therein with the date “July 26, 2016”.

(p) The definition of “Spike Factor” set forth in Exhibit I of the Agreement is
amended to read as follows:

“Spike Factor” means, for any calendar month, (a) the positive difference, if
any, between: (i) the highest average of the Dilution Ratios for any three
consecutive calendar months during the twelve most recent calendar months and
(ii) the arithmetic average of the Dilution Ratios for such twelve months times
(b) (i) the highest average of the Dilution Ratios for any three consecutive
calendar months during the twelve most recent calendar months divided by
(ii) the arithmetic average of the Dilution Ratios for such twelve months.

 

10



--------------------------------------------------------------------------------

(q) The definition of “Yield Reserve Percentage” set forth in Exhibit I of the
Agreement is amended by deleting the number “1.5” where it appears therein and
substituting the number “2.25” therefor.

(r) Schedule IV of the Agreement is replaced in its entirety with Schedule IV
hereto.

(s) Annex B of the Agreement is amended by replacing the parenthetical “(of
which $             will be funded by the Liberty Street Purchaser Group and
$             will be funded by the Market Street Purchaser Group)” with “(of
which $             will be funded by the Liberty Street Purchaser Group,
$             will be funded by the Market Street Purchaser Group and
$             will be funded by the Atlantic Purchaser Group)”.

(t) Annex C of the Agreement is amended by replacing the parenthetical “(of
which $             will reduce Capital funded by the Liberty Street Purchaser
Group and $             will reduce the Capital funded by the Market Street
Purchaser Group)” with “(of which $             will reduce Capital funded by
the Liberty Street Purchaser Group, $             will reduce the Capital funded
by the Market Street Purchaser Group and $             will reduce the Capital
funded by the Atlantic Purchaser Group)”.

SECTION 6. Effect of Amendment; Ratification. All provisions of the Agreement,
as amended by this Amendment, remain in full force and effect. After this
Amendment becomes effective, all references in the Agreement to “this
Agreement”, “hereof”, “herein” or words of similar effect referring to the
Agreement shall be deemed to be references to the Agreement as amended by this
Amendment. This Amendment shall not be deemed to expressly or impliedly waive,
amend or supplement any provision of the Agreement other than as expressly set
forth herein is hereby ratified and confirmed.

 

11



--------------------------------------------------------------------------------

SECTION 7. Effectiveness of this Amendment. This Amendment shall become
effective as of the date hereof (the “Effective Date”) upon (i) receipt by the
Administrator of, each in form and substance satisfactory to the Administrator,
counterparts of (A) this Amendment duly executed by each of the parties hereto
and (B) that certain Second Amended and Restated Fee Letter (the “Fee Letter”)
duly executed by the Administrator, each Purchaser Agent, each LC Bank, the
Seller and Owens Corning Sales, (ii) the payment in full of the “Structuring
Fee” (under and as defined in the Fee Letter) in accordance with the terms of
the Fee Letter, (iii) receipt by the Administrator and each Purchaser Agent of
certain corporate, enforceability and no conflict opinions from Sidley Austin
LLP, in form and substance reasonably satisfactory to the Administrator and each
Purchaser Agent, (iv) receipt by the Administrator and each Purchaser Agent of
certain corporate and no conflict opinions from internal counsel for the Seller
and Owens Corning Sales, in form and substance reasonably satisfactory to the
Administrator and each Purchaser Agent, (v) receipt by the Administrator of a
certificate of the Secretary or Assistant Secretary of each of the Seller and
Owens Corning Sales, in form and substance reasonably satisfactory to the
Administrator and (vi) the payment in full and receipt by the appropriate party
of each portion of the Total Payments, in each case in accordance with Section 3
above.

SECTION 8. Representations and Warranties. Each of Owens Corning Sales and the
Seller hereby represents and warrants to the Administrator, each Purchaser Agent
and each Purchaser as follows:

(a) Representations and Warranties. Each of the representations and warranties
made by it under the Agreement and each of the Transaction Documents to which it
is a party are true and correct in all material respects as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date).

(b) Enforceability. The execution and delivery by such Person of this Amendment,
and the performance of its obligations under this Amendment and the Agreement,
as amended hereby, are within its organizational powers and have been duly
authorized by all necessary organizational action on its parts. This Amendment
and the Agreement, as amended hereby, are such Person’s valid and legally
binding obligations, enforceable in accordance with its respective terms.

(c) No Default. Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Termination Event,
Unmatured Termination Event or Servicer Default exists or shall exist.

(d) Further Assurances. Such Person agrees to provide (or to cause to be
provided) to the Administrator a copy of all agreements, documents, certificates
and instruments, if any, relating to the subject matter of this Amendment, as
the Administrator may reasonably request.

SECTION 9. Limited Representations and Warranties. Each of BNS, as a Related
Committed Purchaser and a Purchaser Agent on behalf of Liberty Street, and PNC,
as a Related

 

12



--------------------------------------------------------------------------------

Committed Purchaser and a Purchaser Agent on behalf of Market Street, hereby
represent and warrant as of the date hereof, that:

(a) such Person is the sole owner of the rights, title and interest in and to
the interests being transferred by it hereunder free of any Adverse Claim
created by or through it; and

(b) the aggregate outstanding amount of Capital of the Conduit Purchaser in its
Purchaser Group is set forth on Exhibit A hereto.

SECTION 10. Miscellaneous.

(a) Counterparts. This Amendment may be executed in any number of counterparts,
and by the different parties hereto on the same or separate counterparts, each
of which when so executed and delivered shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement. Delivery by facsimile or email of an executed signature page of this
Amendment shall be effective as delivery of an original executed counterpart
hereof.

(b) Section Headings. The descriptive headings of the various sections of this
Amendment are inserted for convenience of reference only and shall not be deemed
to affect the meaning or construction of any of the provisions hereof.

(c) Fees and Expenses. The Seller unconditionally agrees to pay within 10
Business Days of any demand therefor all reasonable and documented costs and
expenses incurred by the Administrator, any Purchaser Agent and/or any Purchaser
in connection with the preparation, execution and delivery of this Amendment and
the transactions contemplated hereby, including, without limitation, reasonable
fees, costs and expenses of legal counsel for the Administrator, the Purchaser
Agents and the Purchasers.

(d) Transaction Document. This Amendment shall constitute a Transaction
Document.

(e) GOVERNING LAW. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH
PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK).

(f) JURISDICTION. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF NEW YORK; AND, BY EXECUTION AND DELIVERY OF THIS
AMENDMENT, EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES
HERETO IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE

 

13



--------------------------------------------------------------------------------

GROUNDS OF FORUM NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AMENDMENT OR ANY DOCUMENT RELATED HERETO. EACH OF THE PARTIES HERETO WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH SERVICE MAY
BE MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.

(signatures begin on the next page)

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

OWENS CORNING SALES, LLC, as Servicer By:  

/s/ Jonathan Lyons

Name:   Jonathan Lyons Title:   Treasurer

 

OWENS CORNING RECEIVABLES LLC, as Seller By:  

/s/ Jonathan Lyons

Name:   Jonathan Lyons Title:   Assistant Treasurer

 

  S-1   Second Amendment to     A&R RPA (Owens Corning)



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as Administrator By:  

/s/ Paula J. Czach

Name:   Paula J. Czach Title:   Managing Director

 

THE BANK OF NOVA SCOTIA, as a Related Committed Purchaser By:  

/s/ Paula J. Czach

Name:   Paula J. Czach Title:   Managing Director

 

THE BANK OF NOVA SCOTIA, as an LC Bank By:  

/s/ Paula J. Czach

Name:   Paula J. Czach Title:   Managing Director

 

THE BANK OF NOVA SCOTIA, as a Purchaser Agent By:  

/s/ Paula J. Czach

Name:   Paula J. Czach Title:   Managing Director

 

  S-2   Second Amendment to     A&R RPA (Owens Corning)



--------------------------------------------------------------------------------

LIBERTY STREET FUNDING LLC, as a Conduit Purchaser By:  

/s/ Jill A. Russo

Name:   Jill A. Russo Title:   Vice President

 

  S-3   Second Amendment to     A&R RPA (Owens Corning)



--------------------------------------------------------------------------------

MARKET STREET FUNDING LLC, as a Conduit Purchaser By:   /s/ Doris J. Hearn Name:
  Doris J. Hearn Title:   Vice President

 

  S-4   Second Amendment to     A&R RPA (Owens Corning)



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Related Committed Purchaser By:   /s/ Mark
Falcione Name:   Mark Falcione Title:   Executive Vice President

 

PNC BANK, NATIONAL ASSOCIATION, as an LC Bank By:   /s/ Mark Falcione Name:  
Mark Falcione Title:   Executive Vice President

 

PNC BANK, NATIONAL ASSOCIATION, as a Purchaser Agent By:   /s/ Mark Falcione
Name:   Mark Falcione Title:   Executive Vice President

 

  S-5   Second Amendment to     A&R RPA (Owens Corning)



--------------------------------------------------------------------------------

ATLANTIC ASSET SECURITIZATION LLC, as a Conduit Purchaser By:   /s/ Kostantina
Kourmpetis Name:   Kostantina Kourmpetis Title:   Managing Director

By:   /s/ Sam Pilcer Name:   Sam Pilcer Title:   Managing Director

 

  S-6   Second Amendment to     A&R RPA (Owens Corning)



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Related Committed Purchaser
By:   /s/ Kostantina Kourmpetis Name:   Kostantina Kourmpetis Title:   Managing
Director

By:   /s/ Sam Pilcer Name:   Sam Pilcer Title:   Managing Director

 

  S-7   Second Amendment to     A&R RPA (Owens Corning)



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Purchaser Agent By:   /s/
Kostantina Kourmpetis Name:   Kostantina Kourmpetis Title:   Managing Director

By:   /s/ Sam Pilcer Name:   Sam Pilcer Title:   Managing Director

 

  S-8   Second Amendment to     A&R RPA (Owens Corning)



--------------------------------------------------------------------------------

SCHEDULE IV

GROUP COMMITMENTS

A. Solely for purposes during any Non-Seasonal Period:

 

Purchaser Group

Name

  

Capacity

   Commitment    Group
Commitment  

Liberty Street Purchaser Group

   Purchaser Group    N/A      $125,000,000   

Liberty Street

   Conduit Purchaser    N/A   

BNS

   Related Committed Purchaser    $125,000,000   

BNS

   LC Bank    $100,000,000   

BNS

   Purchaser Agent    N/A   

Market Street Purchaser Group

   Purchaser Group    N/A      $75,000,000   

Market Street

   Conduit Purchaser    N/A   

PNC

   Related Committed Purchaser    $75,000,000   

PNC

   LC Bank    $60,000,000   

PNC

   Purchaser Agent    N/A   

Atlantic Purchaser Group

   Purchaser Group    N/A      $50,000,000   

Atlantic

   Conduit Purchaser    N/A   

Credit Agricole

   Related Committed Purchaser    $50,000,000   

Credit Agricole

   Purchaser Agent    N/A   

 

 

Schedule IV-1



--------------------------------------------------------------------------------

B. Solely for purposes during any Seasonal Period:

 

Purchaser Group

Name

  

Capacity

   Commitment    Group
Commitment  

Liberty Street Purchaser Group

   Purchaser Group    N/A    $ 100,000,000   

Liberty Street

   Conduit Purchaser    N/A   

BNS

   Related Committed Purchaser    $100,000,000   

BNS

   LC Bank    $100,000,000   

BNS

   Purchaser Agent    N/A   

Market Street Purchaser Group

   Purchaser Group    N/A    $ 60,000,000   

Market Street

   Conduit Purchaser    N/A   

PNC

   Related Committed Purchaser    $60,000,000   

PNC

   LC Bank    $60,000,000   

PNC

   Purchaser Agent    N/A   

Atlantic Purchaser Group

   Purchaser Group    N/A    $ 40,000,000   

Atlantic

   Conduit Purchaser    N/A   

Credit Agricole

   Related Committed Purchaser    $40,000,000   

Credit Agricole

   Purchaser Agent    N/A   

 

 

Schedule IV-2



--------------------------------------------------------------------------------

EXHIBIT A

Prior to giving effect to this Amendment, the Group Capital with respect to each
Purchaser Group is set forth below:

 

Liberty Street:

   $ 121,169,293   

Market Street:

   $ 83,330,707   

Atlantic:

   $ 0   

After giving effect to this Amendment, the Group Capital with respect to each
Purchaser Group is set forth below:

 

Liberty Street:

   $ 97,429,864   

Market Street:

   $ 58,474,053   

Atlantic:

   $ 48,596,083   

Payment Information:

 

Liberty Street Payment

   $ 23,739,429   

Market Street Payment

   $ 24,856,654   

Total Payments

   $ 48,596,083   

 

Exhibit A-1



--------------------------------------------------------------------------------

EXHIBIT B

(Wiring Instructions)

Wiring Instructions with respect to amounts payable to the Liberty Street
Purchaser Agent:

The Bank of Nova Scotia - New York Agency

ABA#: 026 - 002532

Account: Liberty Street Funding LLC

Acct#: 2158-13

Wiring Instructions with respect to amounts payable to the Market Street
Purchaser Agent:

Bank: PNC Bank, NA

ABA #043 000 096

Account #1002422076

Account Name: Market Street Funding LLC

Ref: Owens Corning

 

Exhibit B-1